Exhibit A JOINT FILING AGREEMENT The undersigned hereby consent to the joint filing by any of them of a Statement on Schedule 13D and any amendments thereto, whether heretofore or hereafter filed, relating to the securities of iBasis, Inc., and hereby affirm that this Schedule 13D is being filed on behalf of each of the undersigned. Dated: July 13, 2009 KONINKLIJKE KPN N.V., By: /s/Eric Hageman Name: Eric Hageman Title: Executive Vice President Finance& Attorney-in-Fact KPN B.V., by: KONINKLIJKE KPN N.V., its sole director by /s/Eric Hageman Name: Eric Hageman Title: Executive Vice President Finance& Attorney-in-Fact CELTIC ICS INC., by /s/Eric Hageman Name: Eric Hageman Title: President
